United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3165
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

     Keith D. Miles, also known as Keith Darion Miles, also known as Slick

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: March 16, 2022
                              Filed: March 23, 2022
                                  [Unpublished]
                                  ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Keith Miles appeals after he pleaded guilty to drug and gun offenses, and the
district court1 sentenced him to an aggregate sentence of 144 months in prison, to be

      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
followed by five years of supervised release. His counsel has moved for leave to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
asserting the district court erred in determining Miles was a career offender under the
United States Sentencing Guidelines.

       Having reviewed the record, we conclude any potential procedural error in
applying the career offender guideline was harmless. See Fed. R. App. P. 52(a);
United States v. Dace, 842 F.3d 1067, 1069 (8th Cir. 2016) (per curiam) (explaining
the standard of review). The district court stated the guideline range based on the
career offender classification did not provide the basis for its decision, acknowledged
the alternative advisory guideline range, adequately explained its decision based on
other 18 U.S.C. § 3553(a) factors, and ultimately imposed a sentence “regardless of
the guideline calculation.” See Molina-Martinez v. United States, 578 U.S. 189, 200
(2016) (explaining an incorrect range may be harmless in cases where the record
shows “the district court thought the sentence it chose was appropriate irrespective
of the Guidelines range” and based it “on factors independent of the Guidelines”);
United States v. Hamilton, 929 F.3d 943, 948 (8th Cir. 2019) (concluding any
Guidelines miscalculation was harmless when the district court stated it imposed the
sentence based on § 3553(a) factors and “‘regardless of the calculation of the
sentencing guidelines’”); United States v. Garrett, 898 F.3d 811, 818 (8th Cir. 2018)
(concluding any error in the defendant’s career offender classification was harmless
when the district court explicitly disavowed the Guidelines and extensively discussed
the § 3553(a) factors, including the circumstances of the defendant’s present and prior
offenses). Finally, we have independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and have found no nonfrivolous issues for appeal.

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________



                                         -2-